As filed with the Securities and Exchange Commission on November 9, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A AMENDMENT NO. 1 (Mark One) ¨Registration statement pursuant to section 12(b) or (g)of the Securities Exchange Act of 1934 ýAnnual Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended March31, 2010 ¨Transition Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Transition period fromto ¨Shell Company Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 001-15118 TATA COMMUNICATIONS LIMITED (FORMERLY KNOWN AS VIDESH SANCHAR NIGAM LIMITED) (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) The Republic of India (Jurisdiction of incorporation or organization) Sanjay Baweja Tel No: +91-22-6657 8765 Facsimile: +91-22-6725 9029 Address: 6th floor, B Tower, Plots C21& C36, ‘G’ Block, Bandra Kurla Complex, Mumbai-400 098, INDIA (Name, telephone, facsimile number and address of company contact person) VSB, Mahatma Gandhi Road, Fort, Mumbai—400001, INDIA (Address of principal executive offices) Securities registered or to be registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered American Depositary Shares* New York Stock Exchange Equity Shares, par value Rs. 10 per share** *American Depositary Shares evidenced by American Depositary Receipts.Each American Depositary Share represents two Shares. **Not for trading, but only in connection with the listing of American Depositary Shares pursuant to the requirements of the New York Stock Exchange. Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None (Title of class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report:285,000,000 Equity Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨ Noý If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934.Yes¨ Noý Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesý No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨Accelerated filerýNon-accelerated filer¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing USGAAPý International Financial Reporting Standards as issued by the International Accounting Standards Board¨ Other¨ Indicate by check mark which financial statement item the registrant has elected to follow.Item17¨Item18ý If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Noý EXPLANATORY NOTE On September 30, 2010, Tata Communications Limited (the “Company”) filed its Annual Report on Form 20-F for the fiscal year ended March 31, 2010 (the “Form 20-F”).The Company included an explanatory note in the Form 20-F as follows: “In Fiscal 2010, Neotel has met the criteria as per the definition set forth in Rule 1-02(w) of Regulation S-X, and so, pursuant to Rule 3-09 of Regulation S-X, the Company is required to include separate audited financial statements of Neotel Pty Ltd. as of and for the fiscal year ended March 31, 2010 (Neotel Financial Statements) in this 20-F.The Neotel Financial Statements will be filed as an amendment to this 20-F as soon as it is available.” The Company is filing this Amendment No. 1 to the Form 20-F to supplement Item 18 with the inclusion of the Neotel Financial Statements. Except as described above, this Amendment No. 1 does not amend any other information set forth in the Form 20-F and the Company has not updated disclosures included therein to reflect any events that occurred subsequent to the date of Form 20-F.Accordingly, this Amendment No. 1 to the Form 20-F should be read in conjunction with the Form 20-F and the Company’s filings with the SEC subsequent to the filing of the Form 20-F. ITEM 18.FINANCIAL STATEMENTS NEOTEL (PROPRIETARY) LIMITED REGISTRATION NUMBER: 2004/004619/07 GROUP ANNUAL FINANCIAL STATEMENTS For the year ended 31 March 2010 INDEX PAGE Directors’ responsibilities and approval 1 Independent auditors’ report 2 Group statement of comprehensive income 3 Group statement of financial position 4 - 5 Group statement of changes in equity 6 Group statement of cash flow 7 Notes to the Group annual financial statements 8 - 55 NEOTEL (PROPRIETARY) LIMITED DIRECTORS’ RESPONSIBILITIES AND APPROVAL For the year ended 31 March 2010 The directors are required to maintain adequate accounting records and are responsible for the content and integrity of the financial statements and related financial information included in this report. It is their responsibility to ensure that the financial statements fairly present the state of affairs of the Group as at 31 March 2010 and the results of its operations and cash flows for the year then ended, in conformity with International Financial Reporting Standards. The external auditors are engaged to express an independent opinion on the financial statements. The financial statements are prepared in accordance with International Financial Reporting Standards and are based upon appropriate accounting policies consistently applied and supported by reasonable and prudent judgements and estimates. The directors acknowledge that they are responsible for establishing internal controls, systems and procedures that provide reasonable assurance that all assets are safeguarded, transactions properly executed and recorded and that the possibility of material loss or misstatement is minimised. To this end, proper delegation of responsibilities and an adequate approvals framework has been introduced to ensure an acceptable level of risk commensurate with the size of operation. All employees are required to maintain the highest ethical standards in ensuring that the Group’s business is conducted in a manner that, in all reasonable circumstances, is above reproach. While operating risk cannot be fully eliminated, the Group endeavour to minimise it by ensuring that appropriate infrastructure, controls, systems and ethical behaviour are applied and managed within predetermined procedures and constraints. The directors are of the opinion, based on the information and explanations given by management, that the system of internal control provides reasonable assurance that the financial records may be relied on for the preparation of the financial statements. However, any system of internal financial control can provide only reasonable, and not absolute, assurance against material misstatement or loss. The financial statements set out on pages 3 to 55 which have been prepared on the going concern basis were approved by the board and subsequently signed on its behalf by: /s/ Memani XK DIRECTOR /s/ Ajay Pandey DIRECTOR 1 INDEPENDENT AUDITORS’ REPORT TO THE MEMBERS OF NEOTEL (PROPRIETARY) LIMITED We have audited the accompanying consolidated statement of financial position Neotel (Proprietary) Limited and subsidiaries (“the Company”), as of 31 March 2010, and the related consolidated statements of comprehensive income, changes in equity, and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. According, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of the company at 31 March 2010, and the results of their operations and their cash flows for the years then ended in conformity with International Financial Reporting Standards as issued by the International Accounting Standards Board. The accompanying group financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 33 to the financial statements, the Company’s recurring losses from operations and shareholders’ deficit raise substantial doubt about its ability to continue as a going concern. The factors supporting Management’s going concern assumption are also discussed in Note 33 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Deloitte & Touche Per Andre Dennis Partner 3 November 2010 2 NEOTEL (PROPRIETARY) LIMITED GROUP STATEMENT OF COMPREHENSIVE INCOME For the year ended 31 March 2010 Notes R’000 R’000 R’000 Revenue 4 1 831 065 1 125 215 218 524 Interest received 5 27 358 35 850 11 081 Other income 12 747 18 793 96 Negative goodwill recognised – 144 996 – Payments to other operators (908 803
